             Case 5:20-cv-01204 Document 1 Filed 10/12/20 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

MAURISA TILLMAN,                                  )
                                                  )
       Plaintiff,                                 )
                                                  )     No. 5:20-CV-01204
v.                                                )
                                                  )
STEADFAST INSURANCE COMPANY,                      )
                                                  )
       Defendant.                                 )



                      DEFENDANT’S NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. §§ 1332 and 1446, defendant Steadfast Insurance Company

(“Steadfast”) hereby gives notice and removes this case to the United States District Court

for the Western District of Texas, San Antonio Division. Steadfast represents the following

in accordance with the requirement of 28 U.S.C. § 1446(a) for a “short and plain statement

of the grounds for removal”:

                                  BASIS FOR REMOVAL

       Steadfast is a defendant in a state court case in which plaintiff Maurisa Tillman

(“Tillman”) alleges entitlement to certain insurance benefits.        See Plaintiff’s Second

Amended Original Petition, attached hereto as Exhibit A.

       Steadfast is a corporation, incorporated and with its principal place of business in

the state of Delaware. Steadfast is a citizen of Delaware, not Texas. Tillman is an individual

who is citizen of the state of Texas. Steadfast and Tillman are thus citizens of different

states. Tillman alleges more than $1,000,000 in damages. See Ex. A at ⁋ 6. Tillman served

                                              1
             Case 5:20-cv-01204 Document 1 Filed 10/12/20 Page 2 of 11




Steadfast with Plaintiff’s Second Amended Original Petition within 30 days of this filing.

Prior to being served with Plaintiff’s Second Amended Original Petition, Steadfast had not

been served with any pleading or papers that would show a basis for removal to this Court.

       This Notice of Removal is timely filed, as it is being filed within thirty days after

service of a summons and Plaintiff’s Second Amended Original Petition upon Steadfast as

required by 28 U.S.C. § 1446(b).

       As required by 28 U.S.C. § 1446(a), a copy of all records and proceedings from Bexar

County, Texas, are attached hereto as exhibits or will be timely supplemented. Exhibit A

is Plaintiff’s Second Amended Original Petition. In accordance with 28 U.S.C. § 1446(d),

Steadfast filed written notice of this removal with the Clerk of the Court of Bexar County,

Texas. A copy of this Notice of Removal and the written notice of the same also are being

served upon Tillman.

                               EFFECTUATION OF REMOVAL

       Removal is proper under 28 U.S.C. §§ 1332 and 1441 because the amount in

controversy, exclusive of interest and costs, exceeds $75,000 and the action is between

citizens of different states. Steadfast thus hereby removes this action to the United States

District Court for the Western District of Texas, San Antonio Division. Venue is proper in

this Court pursuant to 28 U.S.C. § 1446(a), as the United States District Court for the Western

District of Texas, San Antonio Division, is the district in which Plaintiff’s Second Amended

Original Petition was filed.




                                               2
            Case 5:20-cv-01204 Document 1 Filed 10/12/20 Page 3 of 11




      WHEREFORE, Steadfast Insurance Company hereby removes this action to the

United States District Court for the Western District of Texas, San Antonio Division.



 Dated: October 12, 2020.                              Respectfully submitted,

                                                       /s/ William Akins
                                                       William J. Akins
                                                       State Bar No. 24011972
                                                       Bradley B. Bush
                                                       State Bar No. 24057787
                                                       bradley.bush@fisherbroyles.com
                                                       Telephone: (512) 766-6226
                                                       FISHERBROYLES LLP
                                                       100 Congress Ave. Suite 2000
                                                       Austin, Texas 78701
                                                       Telephone: (214) 924-9504
                                                       william.akins@fisherbroyles.com

                                                       Bryan D. Pollard
                                                       State Bar No. 00795592
                                                       FISHERBROYLES, LLP
                                                       Highland Park Place
                                                       4514 Cole Avenue, Suite 600
                                                       Dallas, Texas 75205
                                                       E-Mail:
                                                       bryan.pollard@fisherbroyles.com
                                                       Telephone: (214) 984-7153
                                                       Facsimile: (214) 279-7192

                                                       ATTORNEYS FOR DEFENDANT




                                             3
Case 5:20-cv-01204 Document 1 Filed 10/12/20 Page 4 of 11




                    EXHIBIT A
                               Case 5:20-cv-01204 Document 1 Filed 10/12/20 Page 5 of 11
                                                                                                             PRIVATE PROCESS


                                                           Case Number: 2020-CI-11934
                                                                                                             0111 ~i~~ ff-1~' K0,1 fFPO, ,,~,; 0 1 1I !
                                                                                                                                           2020CI11934 S00002
MAURISA TILLMAN
                                                                                                                                    IN THE DISTRICT COURT
VS.
                                                                                                                                    166th JUDICIAL DISTRICT
YORK RISK SERVICES GROUP INC                                                                                                         BEXAR COUNTY,TEXAS
(Note:Attached Document May Contain Additional Litigants.)

                                                                       CITATI®N
"THE STATE OF TEXAS"
Directed To: STEADFAST INSURANCE COMPANY


                  BY SERVING ITS REGISTERED AGENT, CORPORATION SERVICE COMPANY



"You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued this
citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were served this CITATION and SECOND
AMENDED PETITION AND REQUEST FOR DISCLOSURE , a default judgment may be taken against you." Said SECOND AMENDED
PETITION AND REQUEST FOR DISCLOSURE was filed on the 9th day of September, 2020.




ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 10TH DAY OF SEPTEMBER A.D., 2020.

PAULA A WYATT                                                                ~r iex,t
                                                                                                              Mary Arlgie Garcia
ATTORNEY FOR PLAINTIFF
                                                                         :
                                                                        ~~              ot_                  Sexar County District Clerk
21 LYNN BATTS LANE 10                                                  ~                  `                  101 W. Nueva, Suite 217
SAN ANTONIO, TX 78218
                                                                       ~,~              ~y
                                                                                          k                  San Antonio, Texas 78205

                                                                                                             By :   Laura CastiCCo, Deputy
MAURISA TILLMAN                                                                                              Case Number: 2020-CI-11934
vs                                                                   Officer's Return                        Court: 166th Judicial District Court
YORK RISK SERVICES GROUP INC

I received this CITATION on   ct^ 15 —202 c~         at   Z•33   o'clockp— M. and:      executed it by delivering a copy of the CITATION with attached SECOND AMENDED
PETITION AND REQUEST FOR DISCLOSURE the date of delivery endorsed on it to the defendant,                                                            , in person on the

                                         at                 o'clock _M.                                                       or ( ) not executed because




Fees:                 Badge/PPS   #:SS43'-           Date certification expires:                9-- 3/-1 02 .~
                                                                                                                                                   County, Texas

                                                                                              By :

OR: VERIFICATION OF RETURN (If not served by a peace officer) SWORN TO THIS




                                                                                                             NOTARY PUBLIC, STATE OF TEXAS


OR: My name is                                                                my date of birth is                                            and my address is
                                                                            _ County.


I declare under penalty of perjury that the foregoing is true and correct. Executed in                                            County, State of Texas, on
the             day of                , 20


                                                                                                     arani
                                                                                                                              ORIGINAL (DK002)
FILED'               '
                              Case 5:20-cv-01204 Document 1 Filed 10/12/20 Page 6 of 11
9/9/2020 12:G6 PM !
Mary Angie Gl3rcia
Bexar County DistrictiClerk
Accepted By: Brenda -Carrillo                                                                     ta-mvS 6flIq .
                                                      CAUSE NO. 2020CI11934

                MAURISA TILLMAN,                                       §                IN THE DISTRICT COURT
                           Plaintiff,                                  §
                                                                       §
                                                                       §
                ~
                ►                                                      §                166" JUDICIAL DISTRICT
                                                                       §
                                                                       §
                STEADFAST INSURANCE COMPANY,                           §
                           Defendant.                                  §               BEXAR COUNTY, TEXAS

                                 PLAINTIFF'S SECOND AMENDED ORIGINAL PETITION
                                          AND REQUEST FOR DISCLOSURE

               TO THE HONORABLE JUDGE OF SAID COURT:

                        Plaintiff Maurisa Tillman files this, Plaintiff's Second Amended Original Petition and

               Request for Disclosure, complaining of Defendant Steadfast Insurance Company.

                                                                I.
                                                            DISCOVERY

                        1.       Plaintiff intends to conduct discovery in this suit under Level Three, pursuant to

               Rule 190.4 of the Texas Rules of Civil Procedure, and will seek an order, agreed or otherwise, to

               this effect.

                                                                II.
                                                              PARTIES

                        2.       Plaintiff. Maurisa Tillman ("Plaintiff ') is a natural person and at all times relevant

               to this cause of action has been and continues to be a resident of San Antonio, Bexar County,

               Texas.
                                            ~~                                ll
                        3.       Defendant. Steadfast Insurance Company ("Steadfast") is an insurance company

               in good standing with the Texas Department of Insurance, which underwrites and sell policies of

               auto insurance in the State of Texas. Steadfast may be served with service of process to its

               registered agent, Corporation Service Company, 211 E 7I" Street, Suite 620, Austin, Texas 78701.
             Case 5:20-cv-01204 Document 1 Filed 10/12/20 Page 7 of 11




                                            III.
                                   JURISDICTION & VENUE

        4.      Jurisdiction is proper before this Court because the amount in controversy is within

the jurisdictional limits of this Court. Additionally, this Court has jurisdiction over the parties

because Defendant is a Texas resident and/or does business in the State of Texas.

        5.      Venue is proper in Bexar County, Texas, pursuant to Texas Insurance Code

§ 1952.110 because Plaintiff resided in Bexar County at the time of the accident involving the

underinsured motor vehicle. Venue is also proper in Bexar County, Texas, pursuant to Texas Civil

Practice & Remedies Code § 15.032 because Plaintiff — the policyholder or beneficiary instituting

the suit — resided in Bexar County at the time the cause of action accrued.

       6.       Pursuant to Texas Rule of Civil Procedure 47, Plaintiff asserts that she is seeking

monetary relief of more than $1,000,000.00.

                                               IV.
                                              FACTS

       7.       On September 22, 2018, Plaintiff was safely driving for Lyft in her 2014 Nissan

Altima ("Plaintiff s vehicle") traveling northbound through the intersection of Fiesta Trails and

De Zavala Road in San Antonio, Bexar County, Texas. At the same time, an underinsured driver

— tortfeasor Brian Sterling — disregarded a red traffic light and collided into the driver side of

Plaintiff's vehicle as she proceeded through the intersection. As a result of the collision and the

tortfeasor's negligence, Plaintiff suffered severe and debilitating injuries and damages.

       8.       Defendant Steadfast insured Plaintiff's vehicle at the time of the incident.

       9.       Due to injuries sustained in this collision, Plaintiff required substantial medical

treatment and incurred significant medical expenses. Plaintiff needs future medical treatment and

will incur associated future medical expenses.




                                                  2
             Case 5:20-cv-01204 Document 1 Filed 10/12/20 Page 8 of 11




        10.     Tortfeasor Brian Sterling's negligence proximately caused the collision and

Plaintiff's resulting injuries and damages.

        11.     Prior to September 22, 2018, Defendant Steadfast issued Lyft an insurance policy

protecting against loss caused by bodily injury and property damages caused from the ownership,

maintenance, or use of an uninsured/underinsured motor vehicle (Policy No. BAP 4281401-02).

Such policy was in full force and effect on September 22, 2018. Maurisa Tillman was a covered

person under such policy, as Ms. Tillman was conducting a passenger trip for Lyft at the time of

the incident.

       12.      Plaintiff notified Defendant Steadfast of her loss, and Defendant requested more

information. Plaintiff provided additional information to Defendant and continues to do so.

However, since learning that the driver who struck Plaintiff was underinsured, Defendant Steadfast

has refused to fairly pay Plaintiff s claim under the underinsured motorist provisions of the

insurance policy under which she is a beneficiary, necessitating this action.

                                            V.
                                     CAUSES OF ACTION

    CLAIM UNDER THE UNIFORM DECLARATORY JUDGMENTS ACT (UDJA)

       13.      An actual controversy has arisen and now exists between Plaintiff and Defendant

Steadfast. Accordingly, Plaintiff seeks a declaratory judgment, as authorized by Chapter 37 of the

Texas Civil Practice and Remedies Code: (1) declaring that she is entitled to recover from

Defendant her damages resulting from the September 22, 2018, motor vehicle collision; (2)

declaring that those damages fall within the coverage afforded her under Defendant's underinsured

motorist insurance policy; and (3) specifying the amount of damages, attorney fees, interest, and

court costs that Defendant is obligated to pay.

       14.      Such a declaration is necessary and appropriate at this time so that Plaintiff may

ascertain her rights under the policy issued by Defendant.
                                                  3
              Case 5:20-cv-01204 Document 1 Filed 10/12/20 Page 9 of 11




        15.      In addition to the declaration, and as also authorized by Chapter 37, Plaintiff seeks

recovery from Defendant Steadfast of Plaintiff's reasonable and necessary attorney's fees.

                BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

        16.      Under the established common law and judicial precedent in the State of Texas,

Defendant Steadfast owed Plaintiff a duty of good faith and fair dealing, due to the special

relationship that exists between an insurance carrier and its insured.

        17.      Defendant is liable to Plaintiff because it breached its duty of good faith and fair

dealing when it failed to attempt in good faith to investigate Plaintiff's claim or to effectuate a

prompt, fair, and equitable settlement of Plaintiff's claims.

        18.      Defendant's breach of its duty of good faith and fair dealing has caused Plaintiff to

suffer damages, and it is for those damages that Plaintiff now sues along with additional interest

for Defendant's delay in payment of Plaintiff's claim, as well as pre judgment interest and post-

judgment interest at the highest legal rate, and court costs.

                                    BREACH OF CONTRACT

        19.      Under the terms of Defendant Steadfast's policy — and specifically the

underinsured coverage afforded thereunder to Plaintiff — Defendant has an obligation to provide

payment to Plaintiff of all amounts that Plaintiff would have legally been entitled to recover as

damages from tortfeasor Brian Sterling, the driver of the underinsured vehicle, because of the

bodily injury that Plaintiff suffered in the collision.

        20.      After obtaining consent from Defendant Steadfast's claims administrator, York

Risk Services, Plaintiff and other claimants settled with tortfeasor Brian Sterling's insurance

provider, USAA, for the available policy limits.

       21.       Defendant breached the contract by failing to pay the amount demanded by Plaintiff

on her covered claim.


                                                   11
            Case 5:20-cv-01204 Document 1 Filed 10/12/20 Page 10 of 11




                                                  VI.
                                               DAMAGES

          22.   As a direct and proximate result of the collision and the tortfeasor's negligence,

Plaintiff suffered severe bodily injuries to her back, neck and other parts of her body generally.

The injuries are permanent in nature. The injuries have had a serious effect on the Plaintiff's health

and well-being. Some of the effects are permanent and will abide with the Plaintiff for a long time

into the future, if not for her entire life.

          23.   As a further result of all of the above, Plaintiff has incurred expenses for her medical

care and attention. These expenses were incurred for the necessary care and treatment of the

injuries resulting from the incident complained of. The charges are reasonable and were the usual

and customary charges made for such services in the county where they were incurred.

          24.   As a further result of the injuries sustained by the Plaintiff, there is a reasonable

probability that she will require further medical care and attention and will incur future reasonable

and necessary expenses for his medical care and attention.

          25.   As a further result, Plaintiff suffered a loss of income and a loss of earning capacity.

          26.   Plaintiff is entitled to recover pre judgment and post judgment interest as allowed

by law.

          27.   Pursuant to Plaintiff's claim for UM/UIM benefits against Defendant, Plaintiff is

also entitled to reasonable and necessary attorney's fees.

                                                 VII.
                                    CONDITIONS PRECEDENT

          28.   All conditions precedent have been performed or have occurred to support

Plaintiffls pleadings and causes of action.

                                                vIII.
                                     REOUEST FOR DISCLOSURE

        29.     Pursuant to Texas Rule of Civil Procedure 194, Defendant Steadfast is hereby
                                                   5
                Case 5:20-cv-01204 Document 1 Filed 10/12/20 Page 11 of 11




'   requested to disclose, within fifty (50) days of service of this request, the information or material

    described in Rule 194.2 (a-1).

                                               IX.
                                     REQUEST FOR JURY TRIAL

           30.     Plaintiff respectfully requests a trial by jury and has paid the jury fee.

                                                   X.
                                                 PRAYER

           WHEREFORE, Plaintiff requests that Defendant be cited to appear and answer herein

    and that on final trial, Plaintiff have judgment against Defendant for:

           1.      Actual damages;

           2.      Reasonable and necessary attorney's fees;

           3.      Pre judgment and post judgment interest as allowed by law;

           4.      Costs of suit; and

           5.      Such other and further relief to which Plaintiff may show herself justly entitled.

                                                  Respectfully submitted,

                                                  WYATT LAw FIRM, PLLC.
                                                  21 Lynn Batts Lane, Suite 10
                                                  San Antonio, Texas 78218
                                                  Telephone: (210) 340-5550
                                                  Facsimile: (210) 340-5581

                                                  By: /s/Paula A. Wvatt
                                                  Paula A. Wyatt
                                                  State Bar No. 10541400
                                                  Gavin McInnis
                                                  State Bar No. 13679800
                                                  Louis E. Durbin
                                                  State Bar No. 24078448
                                                  George Deutsch
                                                  State Bar No. 24087413

                                                  ATTORNEYS FOR PLAINTIFF




                                                     R
